

offerletterheader.jpg [offerletterheader.jpg]
June 5, 2018
Mark Irion
[Address Redacted]
Dear Mark:
I am very pleased to confirm our offer of employment for the position of Chief
Financial Officer of Herc Rentals (“Herc” or the “Company”). This position will
report directly to Larry Silber, Chief Executive Officer of Herc and will be
based out of our Bonita Springs, FL location. Your start date is expected to be
on or about June 11, 2018.
Your base salary, paid on a bi-weekly basis, will be $17,307.70, which equates
to an annualized salary of $450,000. This offer is contingent upon verification
of your education, previous employment, satisfactory references, passing the
drug test and criminal background check, presentation of legally required
documentation establishing your right to work in the United States, including
compliance with Federal immigration employment law requirements, and agreement
to enter into and signing an Employee Confidentiality & Non-Competition
Agreement (the “Non-Competition Agreement”).
You are eligible to participate in the Herc Executive Incentive Compensation
Plan for 2018, which provides for a target payment of 75% of your eligible
earnings. Your participation for 2018 will be pro-rated based on length of
service during the performance period. Actual payout is contingent upon the
Company’s financial performance, your performance and your start date. Herc
retains the right and sole discretion to amend, modify or rescind such plan at
any time and for any reason.
In consideration of amounts that you will forfeit in connection with the
Severance Agreement between you and United Rentals, Inc. (“URI”) you will
receive a one-time equity award equaling $1,000,000, granted in the form of
Restricted Stock Units (RSUs). This award will be granted at the fair market
value on the grant date (the date your employment commences) and will vest
ratably over a three-year period assuming continued employment. You will also be
eligible for an annual equity grant in 2018 and beyond. Your target annual
equity grant will be $700,000, awarded in the same form as other executives.
Equity grants are subject to approval by the Compensation Committee Board of
Directors. Generally, awards are based upon or denominated as a dollar value and
may be all or partially granted in the form of Restricted Stock Units,
Performance Stock Units, and/or stock options and are subject to the Committee’s
sole and exclusive discretion.
You will be eligible for vehicle privileges in this role. This privilege
provides for the use of a company vehicle for personal and professional use. The
service vehicle use policy will be reviewed with you upon commencement of your
employment. You will also be eligible for 20 days (4 weeks) of vacation per
year.





--------------------------------------------------------------------------------





In exchange for you waiving your relocation benefit, the company will pay you a
taxable bonus of $40,000, as soon as administratively practical after your
employment commences. Additionally, the Company will provide to you
reimbursement of up to 60 hotel nights (or other agreed upon temporary
accommodations) to assist with your transition to the Bonita Springs area.
Herc provides you the opportunity to participate in a comprehensive employee
benefits program. On the first day of the month following your sixty days of
employment, you are eligible to enroll in the Herc Custom Benefit Program.
This benefits program offers you numerous coverage options for:
u
Medical
u
Accidental Death and Dismemberment
u
Dental
u
Long Term Disability
u
Vision
u
Dependent Care Flexible Spending Account
u
Life Insurance
u
Health Care Flexible Spending Account
u
Dependent Life Insurance
 
 



Additionally, you will be eligible for the Herc Income Savings Plan (401k) after
you complete 90 days of employment. Herc matches your contributions (both
before-tax and Roth after-tax contributions) dollar for dollar on the first 3%
of your Eligible Compensation you contribute and 50 cents on the dollar for the
next 2% of your Eligible Compensation you contribute. You are always 100% vested
in Company matching contributions, your own contributions, and any related
investment earnings.
In addition, the Company will reimburse your reasonable attorneys’ fees incurred
by you in the negotiation and preparation of this Offer and the Employee
Confidentiality, Non-solicitation and Non-Competition Agreement, in an amount
not to exceed $10,000.
It is a fundamental term and condition of your employment that you must execute
and deliver to the undersigned the Non-Competition Agreement. It is also a
fundamental term and condition of your employment that:
(i) You represent and warrant that you have not and will not disclose any
confidential information or trade secrets that you may have from any third
party, including but not limited to any current or former employer.
(ii) You represent and warrant to the Company and agree that the negotiation,
entering into or performance of your employment with the Company has not
resulted in and must not result in any breach by you of any agreement, duty or
other obligation (including but not limited to a Confidentiality,
Non-Competition and/or Non-Solicitation duty, agreement, or obligation), to any
third party, including but not limited to any current or prior employer. This
offer is contingent on URI providing written assurance that your employment with
the Company will not constitute a breach by you of any agreement, duty or other
obligation that you have with URI.
(iii) You confirm and agree that you must not bring and will not transfer to the
Company or use in the performance of your duties and functions with the Company
any confidential material, documents of information or property, whether
electronic or otherwise, of any third party, including but not limited to any
current or former employer. You agree that you will not remove or possess any
documents of information, whether electronic or otherwise, from such third party
and you will not transfer any such documents or information to the Company at
any time or otherwise use such documents or information in the scope of your
employment with the Company.





--------------------------------------------------------------------------------





(iv) During your employment with the Company you will not engage in any activity
that competes with or adversely affects the Company, nor will you begin to
organize or develop any competing entity (or assist anyone else in doing so).
(v) During your employment with the Company you may only serve on one outside
Board without the written consent of the Company.
(vi) You will not disclose at any time (except for business purposes on behalf
of the Company) any confidential or proprietary material of the Company. That
material shall include, but is not limited to, the names and addresses of
customers, customer contacts, suppliers, supplier contacts, contracts, terms and
conditions, bidding information, business strategies, pricing information and
the Company’s policies and procedures.
(vii) You agree that all documents (paper or electronic) and other information
related in any way to the Company shall be the property of the Company and will
be returned to the Company upon the end of your employment with the Company.
(viii) You agree that should a court issue injunctive relief to enforce any term
of this Agreement, or if a court (or jury) determines that you breached any
provision of this Agreement, you will reimburse the Company for all attorney’s
fees and costs incurred in enforcing the terms of this Agreement, and you will
also be liable for any other damages or relief permitted by law.
(ix) You agree that any disputes over the above terms shall be governed by and
construed in accordance with the laws of the State of Florida without giving
effect to conflict of laws principles thereof. Any action initiated by either
party shall be brought in either the Circuit Court of the Twentieth Judicial
Circuit, Lee County, Florida or in the United States District Court for the
Middle District of Florida. The terms of this agreement may be enforced by the
Company or its successors or assigns.
The foregoing terms and conditions and representations and warranties will
survive and will continue in full force and effect following the commencement of
your employment with the Company. Should you at any time be in breach of the
foregoing terms and conditions or should the foregoing representations and
warranties be inaccurate or false, it will result in your immediate termination
from the Company. In addition, you agree that you will indemnify and save
harmless the Company and its directors, officers, employees and agents from any
and all claims and demands incurred by any of them directly or indirectly
arising from any breach of the foregoing terms or conditions or any inaccuracy
or misrepresentation of the foregoing representations and warranties.
At times during your employment and thereafter during which you may be subject
to liability for your acts and omissions occurring within the course and scope
of your employment, you will be indemnified and held harmless (including
advances of attorney’s fees and expenses), in a manner consistent with other
similarly situated executives, and consistent with the Company’s Certificate of
Incorporation and By-Laws. The Company will indemnify you, provide D & O
coverage, and advance attorney’s fees and expenses on the same basis as the
Company provides such protections to its senior officers.
In the event your position with Herc is eliminated or your employment is
terminated for any reason other than for Cause (as defined below) or your
employment is terminated by you for Good Reason (as defined below), then you
will receive a severance payment equal to one times your annual base salary and
target bonus, a prorated cash bonus for the year of termination, and
professional outplacement with a value not to exceed $25,000. Payment of any
such severance shall be contingent upon the execution of a General Release
including non-competition and non-disclosure provisions, which shall be
consistent with the Non-Competition Agreement attached hereto.





--------------------------------------------------------------------------------





In addition, if your employment is involuntarily terminated for any reason other
than Cause or terminated by you for Good Reason, a portion of each outstanding
equity grant will vest proportional to the number of completed months of service
since each grant was made divided by the total number of months in the vesting
period for each grant. If a Change in Control occurs and your employment is
involuntarily terminated for any reason other than Cause or terminated by you
for Good Reason, in each case within 12 months of the event, each outstanding
equity grant will vest fully.
For purposes of this letter, “Cause” means your: (i) willful and continued
failure to perform substantially your material duties with Herc (other than any
such failure resulting from your incapacity due to physical or mental illness)
after a written demand for substantial performance specifying the manner in
which you have not performed such duties is delivered by the Chief Executive
Officer of Herc to you, (ii) engaging in willful and serious misconduct that is
injurious to the Company or any of its subsidiaries, (iii) one or more acts of
fraud or personal dishonesty resulting in or intended to result in personal
enrichment at the expense of Herc or any of its subsidiaries, (iv) substantial
abusive use of alcohol, drugs or similar substances that, in the sole judgment
of Herc, impairs your job performance, (v) material violation of any Herc policy
that results in material harm to Herc or any of its subsidiaries or (vi)
conviction of a felony or of any crime (whether or not a felony) involving moral
turpitude.
For the purposes of this letter, "Good Reason" means, without your written
consent: (i) Herc’s material breach of this letter; (ii) Your position has been
changed so that you are no longer serving as Chief Financial Officer; (iii) You
are subjected to a material diminution in duties, reporting requirements or
responsibilities, or you are required to perform duties inconsistent with your
position as Chief Financial Officer; (iv) Your primary work location is moved
more than 50 miles from its location as of your start date within 3 years of
your start date; provided that, you may only terminate your employment for Good
Reason if: (a) you provide written notice to the Company of the existence of any
condition included in the definition of Good Reason on or before the sixtieth
(60th) day following the later of the initial existence of the condition or your
first knowledge of such condition, (b) the Company fails to remedy the condition
on or before the thirtieth (30th) day after receiving such notice, and (c) your
“separation from service” (as defined in Treas. Reg. § 1.409A-(h)(1)) due to
your resignation occurs on or after the end of the thirty (30) day period
following the period described in clause (b).
Internal Revenue Code Section 409A - It is intended that this letter will comply
with Internal Revenue Code Section 409A and any regulations and guidelines
issued thereunder (collectively “Section 409A”) to the extent this letter is
subject thereto. This letter shall be interpreted on a basis consistent with
such intent. If any payments or benefits provided to you by the Company per this
letter are non-qualified deferred compensation subject to, and not exempt from,
Section 409A (“Subject Payments”), the following provisions shall apply to such
payments and/or benefits:
(A)    For payments and benefits triggered by termination of employment,
reference to your “termination of employment” (and corollary terms) shall be
construed to refer to “separation from service” from the Company (with such
phrase determined under Treas. Reg. Section 1.409A-1(h)).
(B)    If you are deemed on the date of your “separation from service” to be a
“specified employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)),
then with regard to any payment that is required to be delayed pursuant to Code
Section 409A(a)(2)(B) the (“Delayed Payments”), such payment shall not be made
prior to the earlier of (i) the expiration of the six month period measured from
the date of your “separation from service” and (ii) the date of your death. Any
payments other than the Delayed Payments shall be paid in accordance with normal
payment dates specified herein.
(C)    If the sixty day period following a “separation from service” begins in
one calendar year and ends in a second calendar year (a “Crossover 60-Day
Period”) and if there are any Subject Payments due you that are: (i) conditioned
on your signing and not revoking a release of claims and (ii) otherwise due to
be paid during the portion





--------------------------------------------------------------------------------





of the Crossover 60-Day Period that falls within the first year, then such
payments will be delayed and paid in a lump sum during the portion of the
Crossover 60-day Period that falls within the second year.
(D)    Lump-sum severance payments shall be made, and installment severance
payments initiated, within sixty days following your “separation from service”.
(E)    Notwithstanding any other provision of this letter to the contrary, in no
event shall any Subject Payment be subject to offset by any other amount unless
otherwise permitted by Section 409A.
Per Herc’s standard policy, this letter is not intended nor should it be
considered as an employment contract for a definite or indefinite period of
time. Employment with Herc is at will, and either you or the Company may
terminate employment at any time, with or without cause.
In addition, by signing this letter, you acknowledge that this letter and the
attached Confidentiality Agreement and Non-Competition Agreement sets forth the
entire agreement between you and the Company regarding your employment with the
Company, and fully supersedes any prior agreements or understandings, whether
written or oral. The parties acknowledge that, to the extent more favorable than
the terms of an equity award, the equity vesting provisions of this letter shall
govern any equity award granted to you.
Mark, we are very excited you are considering joining Herc and look forward to
the opportunity to work with you.
Very truly yours,
/s/ CHRISTIAN CUNNINGHAM
Christian Cunningham
Senior VP, Chief Human Resources Officer


ACCEPTANCE


I, Mark Irion, have read, understand, and having had the opportunity to obtain
independent legal advice hereby voluntarily accept and agree to the terms and
conditions for employment as outlined in this letter and I agree to do all
things and to execute all documents necessary to give effect to the terms and
conditions of employment as outlined in this letter, including but not limited
to my execution of the Employee Confidentiality & Non-Competition Agreement.
/s/ MARK IRION
6/22/18
Mark Irion
Date:









cc:     L. Silber
C. Cunningham





